      Case 1:18-cv-00681-RJL Document 229 Filed 08/13/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




    PLAINTIFF’S UNOPPOSED MOTION TO RECONSIDER THE COURT’S
   ORDER DENYING MOTION FOR ISSUANCE OF A LETTER OF REQUEST




                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006
                                    Tel: (202) 303-1442 / Fax: (202) 303-2000
                                    mgottlieb@willkie.com


                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005
                                    Tel: (202) 237-2727 / Fax: (202) 237-6131
                                    jriley@bsfllp.com
                                    mgovernski@bsfllp.com


                                    Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 229 Filed 08/13/20 Page 2 of 5




       Following a lengthy history during which Plaintiff unsuccessfully attempted to enlist the

assistance of the U.S. Government in serving Julian Assange and/or WikiLeaks with a civil

subpoena, see Dkt. 89 at 4-6, Plaintiff moved this Court on November 8, 2019 to issue a Letter of

Request seeking judicial assistance from the United Kingdom court system requiring Julian

Assange to appear for a deposition to respond to a limited set of questions relating to his knowledge

that neither Plaintiff nor his brother ever provided any documents to, or received any payments

from, WikiLeaks or its agents. See Dkt. 91 (“Motion”); Dkt. 91-2 (“Letter of Request”).

       Defendant Butowsky and his counsel did not participate in the efforts described above.

Instead, Defendant Butowsky falsely accused Plaintiff of attempting to thwart service of a

subpoena to WikiLeaks and Mr. Assange, a shameless and slanderous accusation that has remained

in each amended version of Mr. Butowsky’s frivolous federal litigation in Texas, including his

amended complaint filed months after Plaintiff had filed his Motion for a Letter of Request here.

See Butowsky v. Gottlieb et al, 4:19-cv-180, Dkt. 207 (Mar. 11, 2020) ¶ 61 (“His attorneys

subsequently claimed that they would issue their own subpoena for Wikileaks. They later reneged,

however, because they realized that Wikileaks would likely construe the subpoena as a waiver, in

which case it would likely release records showing that Aaron Rich and Seth Rich were both

responsible for leaking the DNC emails.”); id. ¶ 68 (“. . . they reneged on their earlier statements

about issuing their own subpoenas”).       Defendants did not file an opposition to Plaintiff’s

November 8, 2019 Motion—instead, on January 6, 2020 (on the eve of this Court’s initial

discovery deadline, Dkt. 80) Defendants used the content of Plaintiff’s motion in Defendants’ own

request. See Dkt. 100 (“Defendants’ Request”). On January 24, 2020, the Court denied both the

Motion and Defendants’ request. See Dkt. 133 (“Order”).

       In the same Order, this Court authorized Plaintiff to serve WikiLeaks a Rule 45 subpoena



                                                 2
         Case 1:18-cv-00681-RJL Document 229 Filed 08/13/20 Page 3 of 5




via Twitter, which Plaintiff did on March 13, 2020. See Dkt. 133; see Rich_v_Butowsky, Twitter,

https://twitter.com/Rich_v_Butowsky/status/1238576313537101826 (Mar. 13, 2020). Despite

efforts to engage with known counsel for WikiLeaks, Plaintiff has had no success in securing

compliance with the subpoena, or even acknowledgment of receipt of the Rule 45 subpoena served

via Twitter pursuant to this Court Order.

       On July 20, 2020, Fox News Network, LLC moved the United States District Court for the

Southern District of New York (“SDNY”) to issue a similar letter of request in connection with

related litigation involving Plaintiff’s parents, Defendant Butowsky, and Fox News. See Rich v

Fox News Network, LLC, et al, No. 18-cv-2223 (March 13, 2018) (“SDNY Lawsuit”); id, Dkt. No.

163 (July 20, 2020) (“Fox News’ Request”). Two weeks later, the SDNY granted Fox News’

Request and issued a formal request for the Senior Master of the Royal Courts of Justice “direct

Julian Assange, located at Prisoner #A9379AY, HMP Belmarsh, Western Way, London SE28 0EB

United Kingdom, to appear for testimony.” See id., Dkt. 173 (Aug. 5, 2020).

       Pursuant to the Federal Rules of Civil Procedure, Mr. Rich therefore respectfully submits

that “good reason” exists for the Court to vacate the Order, grant the Motion, and issue the Letter

of Request.1 Despite this Court denying all parties’ requests to depose Mr. Assange, Defendant

Butowsky—who is represented by Eden Quainton in both this litigation and the SDNY Lawsuit,

and has a common interest agreement with Fox News in that litigation—has effectively been



1
  See Fed. R. Civ. P. 54(b); Rosenberg v. U.S. Dep't of Def., 442 F. Supp. 3d 240, 253 (D.D.C.
2020) (Rule 54(b) granted where there is “good reason” for doing so, including a “change in the
court’s awareness of the circumstances”); Murphy v. Exec. Office for United States Attorneys, 11
F. Supp. 3d 7, 8 (D.D.C. 2014), aff'd sub nom. Murphy v. Exec. Office for U.S. Attorneys, 789 F.3d
204 (D.C. Cir. 2015) (“Rule 54(b) governs reconsideration of interlocutory or non-final orders”);
see also Fed. R. Civ. P. 60(a) (“The court may correct . . . a mistake arising from oversight or
omission whenever one is found in a judgment, order, or other part of the record.”); Fed. R. Civ.
P. 60(b)(6) (“On motion and just terms, the court may relieve a party or its legal representative”
from an “order” based on “any” reason that “justifies relief”).
                                                3
         Case 1:18-cv-00681-RJL Document 229 Filed 08/13/20 Page 4 of 5




granted access to Mr. Assange’s testimony in the SDNY Lawsuit.2 Unlike Defendant Butowsky,

Plaintiff is not a party to the SDNY Lawsuit, and will not be permitted to participate in the

deposition of Mr. Assange should it occur, including but not limited to the opportunity to attend,

question, review, challenge, or use the resulting testimony. Plaintiff will suffer prejudice if

Defendant Butowsky, but not Plaintiff, is able to participate in a deposition of Mr. Assange.

Defendants will suffer no prejudice by permitting Plaintiff the opportunity to move forward with

the Letter Rogatory process, and Plaintiff has no objection to this Court reconsidering and granting

the Letter of Request sought by Defendant on January 6, 2020 as well.

       For the reasons stated herein, Mr. Rich respectfully submits that good cause exists for the

Court to reconsider its Order and grant Plaintiff’s Motion.3



Dated: August 13 2020                                /s/Michael J. Gottlieb___________
                                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                     WILLKIE FARR GALLAGHER LLP
                                                     1875 K Street NW, Washington, DC 20006
                                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                     mgottlieb@willkie.com

                                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                     MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Ave NW, Washington DC 20005
                                                     Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                     jriley@bsfllp.com/ mgovernski@bsfllp.com

                                                     Attorneys for Plaintiff Aaron Rich




2
  Defendant Butowsky has asserted a common interest privilege with Fox News in connection with
the SDNY lawsuit and according to Court filings the plaintiffs in that lawsuit “have learned during
discovery, after this lawsuit was filed, Fox and Butowsky agreed to a settlement agreement
requiring Butowsky’s cooperation with Fox.” See SDNY Lawsuit, Dkt. 175 (Aug. 7, 2020).
3
  Pursuant to Local Rule 7(m), Plaintiff conferred with counsel for Defendants, who indicated that
Defendants do not oppose this motion and intend to file their own motion seeking similar relief.
                                                 4
        Case 1:18-cv-00681-RJL Document 229 Filed 08/13/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on August 13, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has

agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: August 13, 2020

                                         /s/Michael J. Gottlieb___________
                                         MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                         WILLKIE FARR GALLAGHER LLP
                                         1875 K Street NW, Washington, DC 20006
                                         Tel: (202) 303-1442 / Fax: (202) 303-2000
                                         mgottlieb@willkie.com
